I respectfully dissent from the majority's affirmance of the appellant's first assignment of error since the record reveals that cross-examination was not improperly restricted in the areas of Coughlin's previous income and employment. Errors, if any existed, with respect to questions concerning alleged *Page 41 
medical inducements or drug usage by Coughlin, were harmless given other evidence before the jury.
Because I concur with the majority opinion's analysis of the second assignment of error, I concur in the judgment reversing the appellant's conviction.